Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151119                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  DARYL R. WATERS,                                                                                                    Justices
            Plaintiff,
  v                                                                 SC: 151119
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 17, 2015
           s0414
                                                                               Clerk